         Case: 1:20-cv-00051-RP Doc #: 24 Filed: 02/23/21 1 of 2 PageID #: 600




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


CHIQUITA RENA ORR                                                                      PLAINTIFF


V.                                                         CIVIL ACTION NO. 1:20CV51-RP


COMMISSIONER OF SOCIAL SECURITY                                                  DEFENDANT


                                 ORDER DISMISSING CASE

       Plaintiff filed her Complaint on March 26, 2020. Docket 1. On November 19, 2020,

plaintiff’s counsel filed a motion to withdraw and advised that plaintiff died in July 2020.

Docket 20. Because plaintiff’s counsel could not properly serve the decedent with the motion to

withdraw, the court was unable to grant the motion. Docket 21. The court construed the

motion to withdraw containing notice of the passing of Ms. Orr as the Suggestion of Death for

purposes of Federal Rule of Civil Procedure 25. Further, the court directed that “if a motion for

substitution of the proper party is not made within 90 days of the motion to withdraw, this action

must be dismissed. Fed. R. Civ. P. 25(a)(1).” Docket 21.

       Federal Rule of Civil Procedure 25 dictates that:

               If a party dies and the claim is not extinguished, the court may
               order substitution of the proper party. A motion for substitution
               may be made by any party of by the decedent’s successor or
               representative. If the motion is not made within 90 days after
               service of a statement noting the death, the action by or against the
               decedent must be dismissed.

       Considering November 19, 2020 as the date of the statement noting the death, 90 days

expired on February 18, 2021 with no motion to substitute having been filed. As such, the

plaintiff’s claims are hereby DISMISSED without prejudice and this case is CLOSED.
        Case: 1:20-cv-00051-RP Doc #: 24 Filed: 02/23/21 2 of 2 PageID #: 601




Plaintiff’s counsel’s Amended Motion to Withdraw as Attorney of Record (Docket 23) is

DENIED AS MOOT.

       THIS, the 23rd day of February, 2021.

                                                    /s/ Roy Percy
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
